DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  are objected to because of the following informalities:
Claims 1 and 11 recite the limitation “wherein a rectangular section of the reinforcing structure is rectangular or trapezoidal” (page 8 claim 1 lines 12-13, page 10 claim 11 lines 13-14) in the claim language should be recited as “wherein the reinforcing structure is rectangular or trapezoidal”. 
Claims 3 and 13 recite the limitation “wherein the first folded-back structures are” (page 8 claim 3 lines 1-2, page 10 claim 13 lines 1-2) in the claim language and should be recited as “wherein the first folded-back structure is”.
Claim 11 recites the limitation “wherein the automobile uses the platen of an automobile elevating device as a component for supporting an automobile” in the claim language and should be written as “wherein a platen of an automobile elevating device is used as a component for supporting the automobile”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 lack antecedent basis. In accordance with claim 1 and claim 11, the platen comprises a “supporting plate and one or a combination of the following three features” (page 8 claim 1 lines 1-2, page 10 claim 11 lines 2-3). These independent claims require only one of the combinations required in the dependent claims. Claims 5 and 15 recite the limitation “wherein the first folded back structure” (page 8-9 claim 5 lines 1-2, page 10 claim 15 line 1) which corresponds to the first of the three features of claims 1 and 11 (page 8 claim 1 lines 3-4, page 10 claim 11 lines 4-5) and the limitation “the reinforcing structure” (page 9 claim 5 line 1, page 10 claim 15 line 2) which corresponds to the second and third of the three features (page 8 claim 1 lines 5 and 10, page 10 claim 11 lines 6 and 11). 
Claims 7 and 17 recite the limitation “an edge of the first edgefold away from the supporting plate is vertically bent inward to form a second edgefold” (page 9 claim 7 lines 3-4, page 11 claim 17 lines 3-4) in the claim language. It is not obvious how this edgefold is bent vertically inward. In accordance with the specification, Ref. 22 is the second edgefold (Specification page 4 paragraph [0024] line 2 which is shown in Fig. 1 as being bent horizontally (perpendicular to) the first edgefold (Ref. 21) and is therefore parallel to the supporting plate (Ref. 10). For the purposes of examination, the Office will interpret this limitations as “an edge of the first edgefold away from the supporting plate is bent inward to form a horizontal second edge fold”.
Any Remaining claims are rejected as depending from a rejected base claim.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausell Ignacio Vinas (WO2019096689A1), herein referred to as Vinas.

Regarding claim 1, examiner will examine the first Markush group of claim 1, other Markush groups are not being examined because only group 1 is chosen, Vinas discloses a platen of an automobile elevating device (paragraph [0003]), and:
               wherein the platen comprises a supporting plate (FIG. 1-4 Ref. 30 which comprise profile part 32, paragraph [0053][0054]) and one or a combination of the following three features: 
the supporting plate (Fig. 1-4  Ref. 30 which comprise profile part 32 which comprise cover section 36, paragraph [0053][0054]) has at least one first folded-back structure passing through front and back end parts (FIG. 4 Ref. 64, 66, paragraph [0065]);

Regarding claim 2, Vinas discloses the limitations of claim 1, as listed above, and further discloses:
wherein the number of first folded-back structure is at least three (FIG. 4 shows each profile part 32 containing more than three of Ref. 64, 66).

Regarding claim 3, Vinas discloses the limitations of claim 2, as listed above, and further discloses:
wherein the first folded- back structures are arranged at equal intervals (FIG.. 4 shows Ref. 64, 66 arranged at equal intervals).

Regarding claim 4, Vinas discloses the limitations of claim 1, as listed above, and further discloses:
wherein the first folded- back structure is a groove structure or a projection structure (FIG. 4 Ref. 64, 66 are projection structures, paragraph [0068]).

Regarding claim 11, Vinas discloses an automobile elevator, wherein the automobile uses the platen of an automobile elevating device as a component for supporting an automobile (paragraph [0003]), and:
               wherein the platen comprises a supporting plate (FIG. 1-4 Ref. 30 which comprise profile part 32, paragraph [0053][0054]) and one or a combination of the following three features: 
the supporting plate (Fig. 1-4  Ref. 30 which comprise profile part 32 which comprise cover section 36, paragraph [0053][0054]) has at least one first folded-back structure passing through front and back end parts (FIG. 4 Ref. 64, 66, paragraph [0065]);

Regarding claim 12, Vinas discloses the limitations of claim 11, as listed above, and further discloses:
wherein the number of first folded-back structure is at least three (FIG. 4 shows each profile part 32 containing more than three of Ref. 64, 66).

Regarding claim 13, Vinas discloses the limitations of claim 12, as listed above, and further discloses:
wherein the first folded- back structures are arranged at equal intervals (FIG.. 4 shows Ref. 64, 66 arranged at equal intervals).

Regarding claim 14, Vinas discloses the limitations of claim 11, as listed above, and further discloses:
wherein the first folded- back structure is a groove structure or a projection structure (FIG. 4 Ref. 64, 66 are projection structures, paragraph [0068]).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike (US3680495A), herein referred to as Pike.

Regarding claim 1, examiner will examine the third Markush group of claim 1, the other Markush groups are not being examined because only group 3 is chosen, Pike discloses a pallet structure having:
a platen of an automobile elevating device (the pallet structure is capable of functioning as a platen for an automobile elevating device), 

two wing sides of the supporting plate have a reinforcing structure formed by bending side edges of the supporting plate (Fig. 2 Ref. 3, column 2 lines 16-24), and the reinforcing structure is located on a bottom surface of the supporting plate (as shown in Fig. 2, the reinforcing structure is below the supporting plate), wherein a rectangular section of the reinforcing structure is rectangular or trapezoidal (trapezoidal), and a second folded-back structure is provided on a vertical wall of the reinforcing structure (as shown in Fig. 4 the side of Ref. 3, see annotated Fig. 4 below).

    PNG
    media_image1.png
    573
    883
    media_image1.png
    Greyscale







Allowable Subject Matter
As best understood, Claims 5-10, 15-20 are free of art. However, these claims are subject to rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and thus lack of art is not considered an admittance of allowability. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trotman et al. (US4328993A) teaches a supporting structure. Kauppi (US3326525A) teaches a ramp for vehicles. Hammer (US2659937A), Leclair (US2498086A), Schmitt (US20090321189A1) teach vehicle lifts. Suiter et al. (US20160167831A1), Strizki (US20120000401A1), Bruno (US5507236A) each teach pallet structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 10, 2022